397 U.S. 246
90 S. Ct. 1108
25 L. Ed. 2d 281
Michael E. BRATCHERv.Melvin S. LAIRD, Secretary of Defense, et al.
No. 1391, Misc.
Supreme Court of the United States
March 16, 1970

Solicitor General Griswold, for respondents.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Ninth Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis is granted.


2
Upon consideration of the suggestion of the Solicitor General and upon an examination of the entire record, the petition for a writ of certiorari is granted, the judgment of the United States Court of Appeals for the Ninth Circuit is vacated, and the case is remanded to that court in order that it may consider whether it wishes to adhere to its decision in light of the contrary position now adopted by respondents. If it decides not to adhere to its former ruling, the Court of Appeals may then determine whether it would be appropriate to remand the case to the District Court.